Order entered June 24, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01527-CV

               TEXAS DEPARTMENT OF TRANSPORTATION, Appellant

                                             V.

                               JIMMY DON IVES, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-02488-2017

                                         ORDER
       Before the Court is appellant’s June 20, 2019 unopposed motion for extension of time to

file its reply brief. We GRANT the motion and ORDER appellant’s reply brief be filed no later

than July 16, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE